Supreme Court of Florida
                              ____________

                             No. SC22-1040
                              ____________

   IN RE: AMENDMENTS TO THE FLORIDA EVIDENCE CODE.

                           September 8, 2022

PER CURIAM.

     This matter is before the Court on consideration of a fast-track

report submitted by The Florida Bar’s Code and Rules of Evidence

Committee (Committee), recommending the adoption to the extent

procedural of a recent amendment to the Florida Evidence Code.

See Fla. R. Gen. Prac. & Jud. Admin. 2.140(e). We have

jurisdiction. See art. V, § 2(a), Fla. Const.

     Earlier this year, the Florida Legislature amended the Florida

Evidence Code to include section 90.2035, Florida Statutes

(Judicial notice of information taken from web mapping services,

global satellite imaging sites, or Internet mapping tools). See ch.

2022-100, § 1, Laws of Fla. Under new section 90.2035, whenever

a party intends to offer into evidence information obtained from web
mapping services, global satellite imaging sites, or Internet mapping

tools, the party must file with the court a notice of intent that

includes copies of any image, map, location, distance, or calculation

the party intends to introduce. § 90.2035, Fla. Stat. (2022).

     An opposing party may object to the court taking judicial

notice of the information and entering it into evidence, though in

civil cases there is a rebuttable presumption that such information

should be judicially noticed. Id. The rebuttable presumption may

be overcome if the court finds by the greater weight of the evidence

that the information does not fairly and accurately portray what it

is being offered to prove or that it otherwise should not be admitted

under the Florida Evidence Code. Id. If the court overrules the

objection (in either a civil or criminal case), it must take judicial

notice of the information and admit it into evidence. Id. In criminal

cases, the court must then instruct the jury that it may or may not

accept the noticed facts as conclusive. Id.

     The Committee recommends adopting section 90.2035, as

enacted in chapter 2022-100, section 1, Laws of Florida, to the




                                  -2-
extent it is procedural. 1 The Florida Bar’s Board of Governors

unanimously approved the proposal.

     Having considered the Committee’s proposal and the relevant

legislation, we hereby adopt section 90.2035, Florida Statutes, to

the extent it is procedural. Our adoption of the amendment is

effective retroactively to the date the amendment became law.

Because the amendment was not previously published for

comment, interested persons shall have seventy-five days from the

date of this opinion to file comments with the Court. 2



      1. See DeLisle v. Crane Co., 258 So. 3d 1219, 1223-24 (Fla.
2018) (recognizing that, with very few exceptions, this Court has
traditionally adopted, to the extent procedural, provisions of the
Florida Evidence Code as enacted or amended by the Legislature).

      2. All comments must be filed with the Court on or before
November 22, 2022, with a certificate of service verifying that a copy
has been served on the Committee Chair, Eric A. Hernandez, Post
Office Box 531029, Miami, FL 33153, eric@hlmlegal.com, and on
the Bar Staff Liaison to the Committee, Heather Telfer,
htelfer@floridabar.org, as well as a separate request for oral
argument if the person filing the comment wishes to participate in
oral argument, which may be scheduled in this case. The
Committee Chair has until December 13, 2022, to file a response to
any comments filed with the Court. If filed by an attorney in good
standing with The Florida Bar, the comment must be electronically
filed via the Florida Courts E-Filing Portal (Portal) in accordance
with In re Electronic Filing in the Supreme Court of Florida via the
Florida Courts E-Filing Portal, Fla. Admin. Order No. AOSC13-7
(Feb. 18, 2013). If filed by a nonlawyer or a lawyer not licensed to
                                    -3-
     It is so ordered.

MUÑIZ, C.J., and CANADY, POLSTON, LABARGA, COURIEL, and
GROSSHANS, JJ., concur.
FRANCIS, J., did not participate.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER
THE EFFECTIVE DATE OF THESE AMENDMENTS.

Original Proceeding – Florida Bar Code and Rules of Evidence
Committee

Eric A. Hernandez, Chair, Code and Rules of Evidence Committee,
Miami, Florida, Joshua E. Doyle, Executive Director, The Florida
Bar, and Heather Savage Telfer, Bar Liaison, The Florida Bar,
Tallahassee, Florida,

     for Petitioner




practice in Florida, the comment may be, but is not required to be,
filed via the Portal. Any person unable to submit a comment
electronically must mail or hand-deliver the originally signed
comment to the Florida Supreme Court, Office of the Clerk, 500
South Duval Street, Tallahassee, Florida 32399-1927; no additional
copies are required or will be accepted.

                               -4-
                             APPENDIX

Chapter 2022-100, Section 1, Laws of Florida:

90.2035 Judicial notice of information taken from web
mapping services, global satellite imaging sites, or Internet
mapping tools.

     (1)(a) Upon request of a party, a court may take judicial
notice of an image, map, location, distance, calculation, or other
information taken from a widely accepted web mapping service,
global satellite imaging site, or Internet mapping tool, if such
image, map, location, distance, calculation, or other information
indicates the date on which the information was created.

       (b) A party intending to offer such information in evidence at
trial or at a hearing must file notice of such intent within a
reasonable time, or as defined by court order. The notice must
include a copy of the information and specify the Internet address
or pathway where such information may be accessed and
inspected.

     (2)(a) A party may object to the court taking judicial notice of
the image, map, location, distance, calculation, or other
information taken from a widely accepted web mapping service,
global satellite imaging site, or Internet mapping tool within a
reasonable time or as defined by court order.

      (b) In civil cases, there is a rebuttable presumption that
information sought to be judicially noticed under this section should
be judicially noticed. The rebuttable presumption may be
overcome if the court finds by the greater weight of the evidence
that the information does not fairly and accurately portray what
it is being offered to prove or that it otherwise should not be
admitted into evidence under the Florida Evidence Code.

     (c) If the court overrules the objection, the court must take
judicial notice of the information and admit the information into
evidence.


                                 -5-
     (3) In criminal cases, the court must instruct the jury that the
jury may or may not accept the noticed facts as conclusive.

     (4) This section does not affect, expand, or limit standards for
any matter that may otherwise be judicially noticed.




                                -6-